Citation Nr: 1641277	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  11-04 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The Veteran served on active duty from March 1991 to March 1995 and from July 2002 to September 2002.  He also had periods of active duty for training (ACDUTRA) as well as a period of Active Guard Reserve (AGR) as a member of the Florida Air National Guard and Air Force Reserve. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board remanded the enumerated issues to the RO for further development in July 2014.  Such has been completed and this matter is returned to the Board.

The Board notes that additional appellate issues of entitlement to service connection for hearing loss, an upper respiratory disability (classified as allergic rhinitis) and a right thumb disability were remanded by the Board and granted in a subsequent rating decision dated in June 2015.  The Veteran appears to have filed a Notice of Disagreement with the ratings assigned for these disorders.  From a review of the electronic record, the RO has acknowledged the notice of disagreement and it appears they are in the process of responding with a statement of the case.  Under these circumstances, the Board declines to take jurisdiction of these issues pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board notes that in 2016 the Veteran briefly revoked the representation of the DAV but restored the representation of this service organization in September 2016.  This POA is located in the Virtual VA portion of this folder.  







FINDINGS OF FACT

1.  A disability of hypertension for VA purposes is not currently shown.

2.  A left knee disability did not have its clinical onset in service, was not aggravated during any period of service, and is not otherwise related to active duty, nor was arthritis of the left knee manifested within one year of active duty.

3.  A cervical spine disability did not have its clinical onset in service, was not aggravated during any period of service, and is not otherwise related to active duty, nor was arthritis of the cervical spine manifested within one year of active duty.

4.  A left shoulder disability did not have its clinical onset in service, was not aggravated during any period of service, and is not otherwise related to active duty, nor was arthritis of the left shoulder manifested within one year of active duty.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

2.  The criteria for an award of service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

3.  The criteria for an award of service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

4.  The criteria for an award of service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In a November 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  Additionally the Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2004) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment, personnel, VA and other medical records have been associated with the claims file.  VA provided a VA examination in May 2015 to determine the nature and etiology of the Veteran's claimed disabilities.  There is no argument or indication that this examination was inadequate.  The Board finds the examination report to be fully adequate and consistent with the rest of the evidence.  The duties to notify and to assist have been met. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As defined by statute and regulation, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2014); 38 C.F.R. § 3.6(c)(3) (2015).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2014).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, such as hypertension or arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2015).  To manifest to a compensable degree, hypertension must result in diastolic pressure of predominantly 100 or more, or systolic pressure of predominantly 160 or more, or the appellant must have a history of diastolic pressure of 100 or more and require continuous medication for control. See 38 C.F.R. § 4.104, Diagnostic Code 7101.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The law provides that a veteran is presumed to be in sound condition except for defects noted when examined and accepted for service; when defects are noted upon entry the presumption of soundness does not apply and the presumption of aggravation is for application.  See Gilbert v. Shinseki, 26 Vet. App. 49 (2012).  

When there is a pre-existing disease or injury and an increase in severity in service, the presumption is that the disease will be considered to have been aggravated by active service, unless there is a specific finding that the increase in disability is due to its natural progression.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a), (b) (2015).  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  In other words, when the disability increases in severity in service, the burden is on VA to rebut the presumption by showing by clear and unmistakable evidence that any increase during service was due to the natural progression of the disease or injury.  38 C.F.R. § 3.306(b); Wagner v. Principi, 370 F.3d at 1096. 

Mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07   (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).

Crucial to the award of service connection is the existence of a current disability. Without it, service connection cannot be granted.  See Brammer v. Derwinski, 
3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Background

Initially, the Board notes that the Veteran's service includes periods of active service from March 1991 to March 1995 and from July 2002 to September 2002.  He joined the National Guard in 2001 and was a Civil Service employee of the Florida Air National Guard until his retirement in December 2007.  During that time he served on multiple periods of ACDUTRA. 

Hypertension

The Veteran claims he should be service connected for hypertension.  In contentions received by the RO in May 2015 he related having been under continued stress in the service, and also described having blood pressure readings meeting the criteria for hypertension throughout service.   

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Note (1) (2015).

Service treatment records (STRs) disclose blood pressure readings 132/78 on entrance examination of January 1991 with no complaints of high blood pressure in the reports of medical history.  The STRs generally show his blood pressure to repeatedly be normal for VA purposes throughout the first period of service.  About two years after the end of this first period of active duty service there were some episodes of elevated blood pressure with diastolic readings of 90 or higher in February 1997 when he was assessed with mild borderline hypertension with a reading of 130/90.    

Later on entrance examination for the Air National Guard in August 2000, blood pressure reading was within normal limits with a reading of 132/78, and the Veteran denied a history of hypertension on the accompanying report of medical history.  

Thereafter subsequent records show elevated readings on occasion without a formal diagnosis of hypertension.  These include an April 2000 record showing a reading of 140/90; a November 2005 record showing a reading of 146/90 and a June 1996 record showing a reading of 130/96.  

Later records from 2007 again document elevated blood pressure readings with a 5 day reading in August to September 2007 showing hypertensive readings 2 of the 5 days; specifically 151/99 and 151/90.  In October 2007 the Veteran was diagnosed with borderline hypertension with a reading of 150/90.  However none of the subsequent records confirm a diagnosis of hypertension or readings meeting the VA criteria for hypertension.  

The portion of a May 2015 VA examination for hypertension disclosed current readings of 154/94 and 2 recordings of 148/94.  The examiner examined the claims file and examined the Veteran and provided an opinion that the claimed hypertension was less likely than not incurred in service.  The Veteran was noted to state having been followed by a private medical provider for hypertension but took no medications.  The examiner noted that there were no available current records from 2013-2014 showing a diagnosis of hypertension.  His 1997 diagnosis of borderline hypertension was noted to be without any referred blood pressure values fitting the diagnostic criteria.  The examiner noted that the greater majority of his service records readings were within normal limits.  Consequently, his claimed hypertension was deemed less likely than not incurred in service.

The Board finds that the preponderance of the evidence is against a claim for service connection for hypertension.  

Where a medical expert has fairly considered all the evidence, his or her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The Board does, in fact, adopt the VA examiner's May 2015 opinion on which it bases its determination that service connection for hypertension is not warranted. 

Since the May 2015 VA opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the Veteran's claim.  The Board emphasizes that the VA medical examiner provided a valid medical analysis to the significant facts of this case in reaching a conclusion.  The VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis, that the United States Court of Appeals for Veterans Claims (Court) has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray, supra. 

In providing the opinion, the examiner explained that the Veteran's blood pressure readings do not meet the VA criteria, while acknowledging that the diagnoses of borderline hypertension were not accompanied by readings meeting the VA diagnostic criteria.  See Prejean, supra.  The medical evidence tends to support this opinion, with a lack of records showing a clear chronic diagnosis of hypertension or treatment therein for this.  None of the medical evidence is shown to rebut the May 2015 VA examiner's opinion that there is not a diagnosis meeting the VA criteria for hypertension during a period of service. 

 The Veteran is competent to state that he has certain symptoms.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, the Veteran is not competent to offer a medical opinion on the etiology of his hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus the Board does not find that the Veteran's contentions in this regard carry any significant probative value.  The Board gives far greater weight to the VA examiner's opinion of May 2015 due to the expertise of the examiner and the comprehensive rationale provided.  As there is no evidence of hypertension within one year of the Veteran's separation from active duty, hypertension cannot be presumed to have been incurred during service.  See 38 C.F.R. §§ 3.307, 3.309.  

In summary, hypertension is not shown during service or within one year of the Veteran's discharge from active duty, and the evidence is otherwise against a finding that hypertension is the result of the Veteran's service.  

Under these circumstances, the preponderance of the evidence now of record is against the Veteran's claim of entitlement to service connection for hypertension. The benefit-of-the-doubt doctrine is consequently not helpful to the Veteran, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Left Knee Disorder

The Veteran contends service connection is warranted for a left knee disorder which he indicates began during his first period of active duty service.  In a statement received by the RO in May 2015 he attributes his symptoms to continually running or marching during service as well as having to perform duties that included pushing, pulling and lifting heavy items that he indicates put strains on his knee.  He indicated he also had to do climbing and kneeling and his knee hurt, but he was afraid to go to the doctor because he feared he would be removed from active service.  

STRs reveal normal lower extremity findings on the January 1991 entrance examination with no complaints pertaining to the left knee in the report of medical history.  There are no records showing left knee problems during the Veteran's first period of service and the earliest evidence of left knee problems are shown in 1997 about two years after this period of active service ended.  In February 1997 he was seen with a history of kneeling at work four weeks ago and noticing pain in his left knee.  Since then he had intermittent pain and swelling in this knee.  Examination revealed moderate effusion, and lacked 5 degrees extension compared to the right.  He also had a palpable Baker's cyst, but was stable on testing.  X-rays were normal but he was assessed with a left knee meniscal tear.  He subsequently underwent left knee arthroscopic surgery in March 1997 for a left medical meniscal tear, with a postoperative diagnosis of symptomatic plica left knee which was removed.    

Later on entrance examination for the Air National Guard in August 2000, the lower extremity examination was normal but the summary of defects noted the history of left knee plica surgery and knee issues were similarly noted on the accompanying report of medical history.  

No knee problems are shown again until 2006 when in May 2006 he was seen for having injured his left knee after working out on an exercise machine, with symptoms that included effusion, McMurray and giving out.  MRI done the same month showed Grade II-III chondromalacia and very small effusion.  The same month he filed a Federal Workers Compensation Claim for this injury said to have taken place April 25, 2006 using training equipment for physical training.  The orthopedic surgeon's report attached to this application gave an opinion that the Veteran's left knee disorder manifested by effusion and McMurray was caused or aggravated by this incident.  Subsequently, he continued to treat for this left knee injury including with Cortizone injection through 2006, with the disability continued to be attributed to the April 2006 workout injury.  An August 2006 record assessed the left knee disorder as patellofemoral syndrome.  

The portion of a May 2015 VA examination for a left knee disorder related a history of the Veteran having started with left knee pain during his first active duty period from 1991 to 1995.  He described having left knee pain during this time during a 5K run.  He denied any acute injury post service and sought treatment leading to arthroscopy.  He persisted with daily pain.  He reported current symptoms of flare-ups where pain and fatigability limit function.  He described functional impairment in stair climbing.  Examination disclosed normal but painful range of motion and pain on weight bearing.  He also had localized tenderness or pain on palpation of the medial joint.  Other notable findings included history of slight lateral instability and evidence of joint instability medially and laterally both.  His surgical history of the arthroscopy in 1997 was noted, along with residual signs and symptoms of pain and mild instability.  The examiner, following examination and review of the evidence, gave an opinion that review of the medical records does not support a finding that the Veteran injured his knee in service.  The examiner noted that the surgery to his left knee was in 1997, two years post service.  The examiner noted that on entry into the National Guard in service, he denied current left knee problems.  The examiner also noted that although the Veteran reported his left knee was injured in service, he also claimed a left knee injury in 2006 in a Worker's Compensation filing.  The examiner stated that there were no complaints or injuries recorded in the service treatment records during service.  

The Board finds that the preponderance of the evidence is against a claim for service connection for a left knee disorder.  

The Board finds that the May 2015 VA examiner fairly considered all the evidence, and does in fact, adopt the VA examiner's May 2015 opinion on which it bases its determination that service connection for the left knee disorder is not warranted. Wray, supra. 

Since the May 2015 VA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the Veteran's claim.  The Board emphasizes that the VA medical examiner provided a valid medical analysis to the significant facts of this case in reaching a conclusion.  The VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray, supra. 

In providing the opinion, the examiner pointed to the lack of any left knee disorder in the service treatment records during his first period of service, noting that the 1997 injury was two years post service.  See Prejean, supra.  The medical evidence tends to support this opinion, with the post service documentation showing the knee injury in 1997 after service.  There is also noted to be no evidence of record to show any indication that the knee disorder worsened during any period of active service to include any period of ACDUTRA following his first period of active service.  Rather the evidence does not show left knee problems until May 2006, when he began treating for a workplace injury for which he filed a claim for compensation.  None of the medical evidence is shown to rebut the May 2015 VA examiner's opinion that the current left knee disability is less likely than not related to service.   

Thus there is no basis to grant service connection on a direct basis, including based on aggravation by any period of active duty or ACDUTRA subsequent to his initial active service.  Nor is there any basis to grant based on arthritis manifesting within a year of his discharge from active duty under 38 C.F.R. § 3.307, 3.309.  

The Veteran is competent to state that he has certain symptoms, including knee pain.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, the Veteran is not competent to offer a medical opinion on the etiology of his left knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Board does not find that the Veteran's contentions in this regard carry any significant probative value.  The Board gives far greater weight to the VA examiner's opinion of May 2015 due to the expertise of the examiner and the comprehensive rationale provided.  As for the Veteran's lay contentions of knee pain during his first period of service, the examiner was aware of these contentions but still found that injury of the left knee did not occur during service.  This finding is supported by the fact that the Veteran did not have surgery for a knee injury (meniscal tear) until two years after separation from service, and at that time dated the onset of knee pain leading to surgery to early 1997, long after his separation from service.

Under these circumstances, the preponderance of the evidence now of record is against the Veteran's claim of entitlement to service connection for a left knee disorder.  The benefit-of-the-doubt doctrine is consequently not helpful to the Veteran, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Cervical Spine and Left Shoulder

The Veteran contends that service connection is warranted for a cervical spine and a left shoulder disorder.  In a statement received by the RO in May 2015 he pointed to an inservice injury to his neck and left shoulder in February 1995 and alleged continuity of symptoms ever since.  Because the cervical spine and left shoulder disorders are claimed as due to the same in-service incident, the Board shall address both claimed disorders together.

Service treatment records show that on enlistment in January 1991 his spine and upper extremities were normal and the accompanying report of medical history was negative for orthopedic issues pertaining to the spine and shoulder.  On February 4, 1995 he was seen for left shoulder and neck pain and gave a history of symptoms of the left side of his neck and mid back feeling stiff but with full range of motion with increasing neck tenderness.  He was assessed with musculoskeletal back pain and left shoulder/neck radiculopathy.  A service personnel record Ground Mishap Worksheet described him as having reported stiffness in his shoulder and left side of his neck for a week which turned into pain during a night in which he was repeatedly moving and carrying equipment throughout the night.  There were no subsequent issues with his neck or shoulder reported in his active service.  

Records from within the first two years post service disclose complaints of left shoulder and cervical spine problems in records dated in February 1996, June 1996, November 1996, and February 1997.  Additionally, an August 1996 record disclosed complaints of left shoulder problems for which the Veteran claimed the Air Force never provided an X-ray.  A February 1997 record for new patient exam noted complaints of a chronic joint problem with the left shoulder described as probably an arthritis type pain or a bursitis problem, with trouble on abduction.  Another February 1997 record which focusing on knee problems also noted a long history of left shoulder pain for 6 months along with complaints of discoloration of the shoulder when lifting weights.  Examination revealed flexion to 180 degrees and internal rotation to T5 but with tenderness over the AC join and the assessment was left shoulder tendonitis and AC joint pain.  Later an April 1997 record also noted a long history of left shoulder pain assessed as left shoulder joint arthrosis.     

On entrance examination for the Air National Guard in August 2000 the findings for the spine and upper extremities were normal on examination, although the summary of defects noted tendonitis of the left shoulder and shoulder issues were noted in the report of medical history.  

Thereafter, there is no history of neck or left shoulder issues prior to 2004, with an April 2004 pain clinic consult describing the Veteran as having been on a long plane trip in August 2003 when he fell asleep and woke up with severe pain in the right neck and shoulder for which he was started on physical therapy which helped slightly.  Examination disclosed tenderness over the right scapula and trapezius and MRI disclosed C6-7 ventral impression due to disc bulge and C5-6 with slight impression but no definite protrusion and foraminal narrowing due to disc bulge.  The assessment was IVDS and myelopathy of the cervical spine.  Later in June 2004 the Veteran filed a Federal Worker's Compensation claim for a history of lifting weights and having pulled a muscle in his neck and shoulder.  

In a January 2005 letter from the Veteran to a Worker's Compensation claims examiner the Veteran described injuring his back and left shoulder blade on June 10, 2004 with current treatment with a chiropractor and other medical providers.  This letter described pain from the base of his neck to the left shoulder with a crunching sound of the shoulder on movement.  Thereafter, he continued with treatment for upper back, neck and left shoulder problems throughout 2005 with the date of injury reported in an August 2005 record as June 10, 2004.  

Subsequent private orthopedic records document continued treatment from 2005 through 2007 for neck, back, and shoulder issues with the date of injury continued to be June 10, 2004.  These include a March 2005 new patient record describing symptoms beginning after a work injury and showing findings of decreased motion in the cervical spine and mild impingement with painful AC joint of the left shoulder, along with MRI findings of DDD of C5-6.  Diagnoses included cervicalgia and shoulder pain due to tendonitis.

The portion of a May 2015 VA examination for a cervical spine disorder gave a diagnosis of degenerative arthritis and IVDS with a date of 2004 for onset of both.  The Veteran related a medical history of having worked all night on a flight line and started having pain in his shoulder and his neck.  He sought treatment initially and returned a week later but wasn't seen by clinic personnel.  He said he continued with neck pain and had injections in 2004.  He continued with daily pain treated with Tylenol.  He reported flare-ups with pain and fatigability and had additional loss of motion with flares.  He described difficulty looking up or turning to look over his shoulder when driving.  Physical examination revealed decreased range of motion and pain on exam.  He also had hypoactive reflexes on both biceps and brachioradialis.  He also had decreased sensation of the right hand/fingers but was otherwise normal neurologically with the right hand paresthesia attributed to a separate thumb injury.  

The examiner gave an opinion noting that the Veteran had treatment in service in 1995 for painful shoulder/neck but that there was no chronicity shown or followup shown in service for this in the following months or years.  The next complaint of pain was not shown until 2003 9 years later.  The 2004 Workers Compensation claim for cervical spine injury was also noted.  MRIs were noted to show cervical discogenic disease and records from 2007 indicated that this was due to injury on the job.  The examiner stated that there was no nexus to the 1995 findings of cervical spine pain, and there was documentation of claims of neck injury later on the job.  Therefore the Veteran's cervical spine condition was opined to be less likely than not related to this claimed inservice injury.  

The portion of the May 2015 VA examination regarding the left shoulder again related the same history of injury as pertaining to the cervical spine in February 1995 reported above.  The diagnoses were glenohumeral joint arthritis and AC joint arthritis.  The Veteran stated that he had the shoulder X-rayed in 1995 and continued to have daily pain and some flare-ups with pain and fatigability limiting function during flares.  He reported that working on cars and overhead reaching hurt.  On examination he was limited in all movements and with pain on all movements.  He had tenderness and pain on palpation over the AC joints and crepitus.  He also had positive findings on external rotation and infraspinatus tests.  He also had positive lift off sub capsularis test.  Other findings included mild DJD on X-ray of April 2015.  The diagnosis was mild/early degenerative osteophytic changes without an acute superimposed radiographic abnormality.  

The examiner gave an opinion about the left shoulder stating that he had complaints of left shoulder pain as noted in the history of the 1995 cervical spine injury.  The examiner stated that there is no chronicity shown post discharge with a lapse of 2 years before additional complaints of shoulder pain treated in 1997 for rotator cuff tendonitis.  The examiner also noted that in 2004 the Veteran filed a Worker's Compensation claim for left shoulder pain due to an on the job injury.  Based on the available evidence the examiner opined that the left shoulder condition is less likely than not related to the claimed inservice injury.

The Board finds that the preponderance of the evidence is against a claim for service connection for a cervical spine and a left shoulder disorder.  

The Board finds that the May 2015 VA examiner fairly considered all the evidence, and does in fact, adopt the VA examiner's May 2015 opinions on which it bases its determinations that service connection for the cervical spine and left shoulder disorder is not warranted.  Wray, supra. 

Since the May 2015 VA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the Veteran's claim.  The Board emphasizes that the VA medical examiner provided a valid medical analysis to the significant facts of this case in reaching a conclusion.  The VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray, supra. 

In providing the opinion for the cervical spine and shoulder, the examiner acknowledged the February 1995 injury affecting his neck and left shoulder in the service treatment records during his first period of service but then noted that there was no chronicity of symptoms for either neck or left shoulder for years after this incident until after service.  For the left shoulder the examiner noted that he had problems in 1997 two years post service and then not again until after his 2004 workplace injury.  Regarding the cervical spine the examiner noted no chronicity of treatment until nearly 9 years later again with the Worker's Compensation claim regarding this filed in June 2004.  See Prejean, supra.  The medical evidence tends to support this opinion, with the post service documentation showing the shoulder injury in 1997 after service and then problems with the cervical spine and left shoulder arising again in May 2004 in conjunction with a claim based on a work injury.  There is also noted to be no evidence of record to show any indication that any disorder of the cervical spine or shoulder worsened during any period of active service to include any period of ACDUTRA following his first period of active service.  Rather the evidence does not show left shoulder problems until 1997 and then not again until 2004, when he began treating for a workplace injury for which he filed a claim for compensation.  Likewise there is no post service evidence of cervical spine problems until 2004 around the time he filed a Worker's Compensation claim.  None of the medical evidence is shown to rebut the May 2015 VA examiner's opinion that the current disabilities of the cervical spine and left shoulder are less likely than not related to service.   

Thus, there is no basis to grant service connection for either a cervical spine disorder or left shoulder disorder on a direct basis, including based on aggravation by any period of active duty or ACDUTRA subsequent to his initial active service.  Nor is there any basis to grant based on arthritis manifesting within a year of his discharge from active duty under 38 C.F.R. § 3.307, 3.309.  

The Veteran is competent to state that he has certain symptoms, including neck and shoulder pain.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, the Veteran is not competent to offer a medical opinion on the etiology of his hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Board does not find that the Veteran's contentions in this regard carry any significant probative value.  The Board gives far greater weight to the VA examiner's opinion of May 2015 due to the expertise of the examiner and the comprehensive rationale provided.  As for the Veteran's lay contentions of continuity of symptoms following the injury to the neck and shoulder during his first period of service, the Board finds inconsistencies regarding this history given in support of this claim and the history given in support of his Worker's Compensation claim alone are sufficient to render the statements of no evidentiary weight regardless of the underlying reasons for the inconsistencies.

Under these circumstances, the preponderance of the evidence now of record is against the Veteran's claim of entitlement to service connection for a cervical spine disorder and a left shoulder disorder.  The benefit-of-the-doubt doctrine is consequently not helpful to the Veteran, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for hypertension is denied.

Service connection for a left knee disability is denied.

Service connection for a cervical spine is denied.

Service connection for a left shoulder disability is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


